DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 12/22/2020. As directed by amendment: Claims 1 and 19-20 were amended. Claims 2-5, 7-16, 18, 21-26, 28, and 30 were not amended. Claims 6, 17, 27, and 29 were cancelled. Claims 30-34 were newly added. Thus, Claims 1-5, 7-16, 18-26, 28, and 30-34 are presently pending in this application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-8, 10-15, 18-24, 28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (“Yuan”, US 20140032777) in view of Luby et al (“Luby”, US 20130246643) and in further view of Stockhammer et al (“Stockhammer”, US 20160261665).
Regarding Claim 1, Yuan teaches a method comprising: 
generating, by a server, for a media segment comprising an ordered set of fragments including a first fragment and a second fragment (Fig. 1, element 101, par 31-33; Fig. 2, refer to the sub-media segments, par 65; Fig. 6, elements {606.1, 606.2}, par 96; par 71; par 103; The first media segment is the media segment (which is also the media segment i in Fig. 6) that comprises sub-media segments as shown in Fig. 2. The first fragment is sub-media segment 1. The second fragment is sub-media segment 2. Fig. 6 further shows that each sub-media segment (fragment) is sent in order making the sub-media segments (fragments) an ordered set of segments (fragments).); 
and providing, by the server, to a client (Fig. 6, element 603, par 93; par 111), 
first fragment metadata associated with the first fragment (Fig. 2, refer to the track fragment of sub-media segment 1, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57.); 
second fragment metadata associated with the second fragment (Fig. 2, refer to the track fragment of sub-media segment 2, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57.); 
and ordering information identifying the ordering of fragments within the set, including information indicating that the first fragment is ordered before the second fragment (Fig. 2, refer to samples 1-6 and samples 7-12, par 68-69; par 71; Fig. 6, elements {606.1, 606.2}, par 96; par 103; The samples 1-6 of sub-media segment 1 indicate that the first fragment (sub-media segment 1) is ordered before the samples 7-12 of the second fragment (sub-media segment 2). The set of fragments is the set of sub-media segments 1-10. Fig. 6 further shows that each sub-media segment (fragment) is sent in order making the sub-media segments (fragments) an ordered set of segments (fragments). The sequence number of a sub-media segment also is ordering information.), 
and the first fragment metadata comprises (Fig. 2, refer to the track fragment of sub-media segment 1, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57.): 
and the second fragment metadata comprises (data) (Fig. 2, refer to the track fragment of sub-media segment 2, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57.).
Yuan does not explicitly teach generating a segmentation map; the segmentation map; wherein the segmentation map comprises (data); 1) a first fragment identifier for use in accessing the first fragment and 2) one or more of: 2a) first dependency information for the first fragment, the first dependency information indicating that the availability of the first fragment to be delivered from the server is dependent on one or more other fragments of the set; 2b) first position information including one or more of: a length of the first fragment, a start position of the first fragment in the media segment, and an end position of the first fragment in the media segment; and 2c) first fragment-level security information for use in verifying the integrity of the first fragment, a second fragment identifier for use in accessing the second fragment.  
	Luby teaches generating a segmentation map (par 30); 
the segmentation map (par 30); 
wherein the segmentation map comprises (data) (par 30); 
1) a first fragment identifier for use in accessing the first fragment (par 255; The first fragment identifier is the URL of a segment for a first segment which can be used to download (access) the segment or a portion of the segment.).
a second fragment identifier for use in accessing the second fragment (par 255; The second fragment identifier is the URL of a segment for a second segment which can be used to download (access) the segment or a portion of the segment.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
Yuan and Luby do note explicitly teach 2) one or more of: 2a) first dependency information for the first fragment, the first dependency information indicating that the availability of the first fragment to be delivered from the server is dependent on one or more other fragments of the set, 2b) first position information including one or more of: a length of the first fragment, a start position of the first fragment in the media segment, and an end position of the first fragment in the media segment; and 2c) first fragment-level security information for use in verifying the integrity of the first fragment.
Stockhammer teaches 2) one or more of: 2a) first dependency information for the first fragment, the first dependency information indicating that the availability of the first fragment to be delivered from the server is dependent on one or more other fragments of the set (Fig. 7, elements {282, 286, 286A, 290, 292}, par 160-161; par 234; par 89; The first fragment is the media segment packet 286A. The first dependency information is the specified media segment type in the MPD which indicates that the availability of the media segment is dependent on the initialization segment (other fragment of the set).), 
2b) first position information including one or more of: a length of the first fragment, a start position of the first fragment in the media segment, and an end position of the first fragment in the media segment; 
and 2c) first fragment-level security information for use in verifying the integrity of the first fragment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan and Luby with the file delivery table of Stockhammer because the file delivery table provides a designated location to store and retrieve MPD files from (Stockhammer; par 159-161).
Regarding Claim 4, Yuan, Luby, and Stockhammer teach the method of claim 1.
Yuan further teaches wherein the second fragment metadata (Fig. 2, refer to the track fragment of sub-media segment 2, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57.). 
Yuan does not explicitly teach further comprises one or more of:
second dependency information for the second fragment, the second dependency information indicating that the availability of the second fragment to be delivered from the server is dependent on one or more other fragments of the set; second position information including one or more of: a length of the second fragment, a start position of the second fragment in the media segment, and an end position of the second fragment in the media segment; and second fragment-level security information for use in verifying the integrity of the second fragment.  
Stockhammer teaches further comprises one or more of:
second dependency information for the second fragment, the second dependency information indicating that the availability of the second fragment to be delivered from the server is dependent on one or more other fragments of the set (Fig. 7, elements {282, 286, 286B, 290, 292}, par 160-161; par 234; par 89; The second fragment is media segment packet 286B. The second dependency information is the specified media segment type for the media segment in the MPD which indicates that the availability of the media segment is dependent on the initialization segment (other fragment of the set).); 
second position information including one or more of: a length of the second fragment, a start position of the second fragment in the media segment, and an end position of the second fragment in the media segment; 
and second fragment-level security information for use in verifying the integrity of the second fragment.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan and Luby with the file delivery table of Stockhammer because the file delivery table provides a designated location to store and retrieve MPD files from (Stockhammer; par 159-161).
	Regarding Claim 7, Yuan, Luby, and Stockhammer teach the method of claim 1.
	Yuan does not explicitly teach wherein the first fragment identifier comprises a Uniform Resource Identifier, URI, identifying the first fragment.  
	Luby teaches wherein the first fragment identifier comprises a Uniform Resource Identifier, URI, identifying the first fragment (par 255; The first fragment identifier is the URL of a segment for a first segment which can be used to download (access) the segment or a portion of the segment. A URL (Uniform Resource Locator) is also a URI (Uniform Resource Identifier).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
	Regarding Claim 8, Yuan, Luby, and Stockhammer teach the method of claim 1.
	Yuan further teaches wherein the first fragment metadata further comprises (data) (Fig. 2, refer to the track fragment of sub-media segment 1, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57.);  
the first fragment prior to receiving each of the other plurality of fragments (Fig. 6, element 606, par 95-98; par 103; The first fragment is sub-media segment 1.).  
	Yuan does not explicitly teach an application-level hint associated with a type of the media segment, and the application-level hint enables a client to utilize (information).
	Luby teaches an application-level hint associated with a type of the media segment (par 215-216; Table 3; The application-level hint is the Representation type indicator.), 
and the application-level hint enables a client to utilize (information) (par 215-216; Table 3; The application-level hint is the Representation type indicator.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
	Regarding Claim 10, Yuan, Luby, and Stockhammer teach the method of claim 1.
	Yuan does not explicitly teach wherein the first dependency information comprises content dependency information, and the content dependency information indicates zero or more other fragments that must be generated before a content of the first fragment may be generated.  
	Stockhammer teaches wherein the first dependency information comprises content dependency information, and the content dependency information indicates zero or more other fragments that must be generated before a content of the first fragment may be generated (Fig. 7, elements {282, 286, 286A, 290, 292}, par 160-161; par 234; The first fragment is the media segment packet 286A. The first dependency information is the specified media segment type in the MPD which indicates that the availability of the media segment is dependent on the initialization segment (other fragment of the set).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan and Luby with the file delivery table of Stockhammer because the file delivery table provides a designated location to store and retrieve MPD files from (Stockhammer; par 159-161).
Regarding Claim 11, Yuan, Luby, and Stockhammer teach the method of claim 1.
	Yuan further teaches wherein the ordering information comprises a sequence identifier associated with each fragment metadata (par 103; Fig. 2, refer to the track fragment of sub-media segment 1, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57. The sequence number is the sequence identifier.).  
	Regarding Claim 12, Yuan, Luby, and Stockhammer teach the method of claim 1.
	Yuan further teaches ordering information (Fig. 2, refer to samples 1-6 and samples 7-12, par 68-69; par 71; Fig. 6, elements {606.1, 606.2}, par 96; par 103; The samples 1-6 of sub-media segment 1 indicate that the first fragment (sub-media segment 1) is ordered before the samples 7-12 of the second fragment (sub-media segment 2). The set of fragments is the set of sub-media segments 1-10. Fig. 6 further shows that each sub-media segment (fragment) is sent in order making the sub-media segments (fragments) an ordered set of segments (fragments). The sequence number of a sub-media segment also is ordering information.);
the plurality of fragment metadata (Fig. 2, refer to the track fragments of sub-media segment 1 and sub-media segment 2, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57.);
	Yuan does not explicitly teach wherein the information is implicit in a data structure storing the data.  
	Luby teaches wherein the information is implicit in a data structure storing the data (par 269-270; par 230-231).  
 (Luby; par 30).
	Regarding Claim 13, Yuan, Luby, and Stockhammer teach the method of claim 1.
	Yuan teaches further comprises media segment metadata (Fig. 2, refer to the track fragments of sub-media segment 1 and segment 2, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57.);
	(data) for the media segment (Fig. 1, element 101, par 31-33; Fig. 2, refer to the sub-media segments, par 65; Fig. 6, elements {606.1, 606.2}, par 96; par 71; The first media segment is the media segment (which is also the media segment i in Fig. 6) that comprises sub-media segments as shown in Fig. 2.).
Yuan does not explicitly teach wherein the segment map that comprises one or more of: a media type of the media segment; a resource-level integrity information; a Uniform Resource Locator, URL; and an update hint indicating when it is recommended for the client to update the segmentation map, the update hint comprising one or more of an expiration time and a content dependency attribute.  
	Luby teaches wherein the segment map that comprises one or more of: 
a media type of the media segment; 
a resource-level integrity information; 
a Uniform Resource Locator, URL (par 256; The segment map comprises a URL.); 
and an update hint indicating when it is recommended for the client to update the segmentation map, the update hint comprising one or more of an expiration time and a content dependency attribute.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
	Regarding Claim 14, Yuan, Luby, and Stockhammer teach the method of claim 1.
	Yuan further teaches further comprising: receiving, from the client, a request for the media segment (Fig. 6, element 604, par 94); 
and sending, to the client, (media segments) in response to the request for the media segment (Fig. 6, element 606, par 94-96).  
Yuan does explicitly teach the segmentation map.
Luby teaches the segmentation map (par 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
Regarding Claim 15, Yuan, Luby, and Stockhammer teach the method of claim 14.
Yuan teaches further comprising: receiving, from the client, a request for the first fragment (Fig. 6, elements {604, 606}, par 93-96; The first media segment is the media segment i. The sub-media segment 1 (first fragment) of the media segment (first media segment) is sent in response to the request in step 604.); 
and sending the first fragment to the client in response to receiving the request for the first fragment (Fig. 6, elements {604, 606}, par 93-96; The first media segment is the media segment i. The sub-media segment 1 (first fragment) of the media segment (first media segment) is sent in response to the request in step 604.).  
	Regarding Claim 18, Yuan teaches a server, for generating a segmentation map for a media segment comprising an ordered set of fragments including a first fragment and a second fragment, the server comprising: 
a data storage system comprising a memory (par 12); 
and a data processing system comprising a processor (par 12). 
The remainder of Claim 18 can be rejected with the same reasoning as Claim 1.
Regarding Claim 19, Yuan teaches a method comprising: 
Receiving, by a client, a (file) transmitted by a server (Fig. 6, element 603, par 93; par 111), 
wherein the (data) is for a first media segment of a media stream comprising a plurality of media segments (par 94; There are a plurality of media segments i.), 
the plurality of media segments comprising the first media segment and a second media segment (par 94; There are a plurality of media segments i.), 
the first media segment comprising an ordered set of fragments, the ordered set of fragments including a first fragment and a second fragment (Fig. 1, element 101, par 31-33; Fig. 2, refer to the sub-media segments, par 65; Fig. 6, elements {606.1, 606.2}, par 96; par 71; par 103; The first media segment is the media segment (which is also the media segment i in Fig. 6) that comprises sub-media segments as shown in Fig. 2. The first fragment is sub-media segment 1. The second fragment is sub-media segment 2. Fig. 6 further shows that each sub-media segment (fragment) is sent in order making the sub-media segments (fragments) an ordered set of segments (fragments).); 
and processing, by the client, the (file) (Fig. 6, element 603, par 93; Yuan does not explicitly teach processing the received manifest file, however it is inherent that files are processed when they are received because processors are used to receive the file.),
Yuan does not explicitly teach segmentation map.
Luby teaches segmentation map (par 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
The remainder of Claim 19 can be rejected with the same reasoning as Claim 1.
Regarding Claim 28, Yuan teaches a client, the client comprising: 
a data storage system comprising a memory (par 178; Yuan does not explicitly teach that the client machine is a data storage system comprising a memory, however it is inherent that client machines are data storage systems comprising a memory.); 
and a data processing system comprising a processor (par 178; Yuan does not explicitly teach that the client machine is a data storage system comprising a processor, however it is inherent that client machines are data processing systems comprising a processor.), 
and process the (file) (Fig. 6, element 603, par 93; Yuan does not explicitly teach processing the received manifest file, however it is inherent that files are processed when they are received because processors are used to receive the file.), 
Yuan does not explicitly teach segmentation map.
Luby teaches segmentation map (par 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
The remainder of Claim 28 can be rejected with the same reasoning as Claim 19.
Regarding Claim 20, Yuan, Luby, and Stockhammer teach the method of claim 19.
Yuan teaches further comprising: prior to receiving the (media segment) transmitted by the server, transmitting, by the client, to the server a request for the first media segment (Fig. 6, elements {604, 606}, par 94-96).  
Yuan does not explicitly teach segmentation map.
Luby teaches segmentation map (par 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
Regarding Claim 21, Yuan, Luby, and Stockhammer teach the method of claim 20.
further comprising: prior to receiving the (segment) transmitted by the server, receiving a manifest file (Fig. 6, element 603, par 93; par 111; The MPD is a manifest file.), 
enabling the client to send the request for the first media segment (Fig. 6, element 604, par 94); 
and processing the received manifest file (Fig. 6, element 603, par 93; Yuan does not explicitly teach processing the received manifest file, however it is inherent that files are processed when they are received because processors are used to receive the file.), 
wherein the client transmits to the server the request for the first media segment after processing the manifest file (Fig. 6, element 604, par 94).  
Yuan does not explicitly teach segmentation map; wherein the manifest file comprises information for (functionality).
Luby teaches segmentation map (par 30);
wherein the manifest file comprises information for (functionality) (par 299).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
Regarding Claim 22, Yuan, Luby, and Stockhammer teach the method of claim 20.
Yuan further teaches wherein the request for the first media segment comprises an indicator indicating that the client supports a segmented mode (Fig. 6, element 604, par 94; par 82; The request in step 604 is the indication to send the media segment i (first media segment). The client side uses information of the ith media segment (information for identifying the first media segment) to construct a request. The segmented mode is chunked transfer encoding. The support for chunked transfer encoding (segmented mode) is indicated in the request message.).  
Regarding Claim 23, Yuan, Luby, and Stockhammer teach the method of claim 19.
Yuan teaches further comprising: receiving the first fragment; and playing the first fragment (Fig. 1, element 102, par 34; Fig. 6, elements {606, 607} par 96-98; The first fragment is the sub-media segment 1.).   
Regarding Claim 24, Yuan, Luby, and Stockhammer teach the method of claim 23.
Yuan further teaches wherein the step of playing the first fragment occurs prior to the client receiving all of the fragments included in the ordered set of fragments (Fig. 1, element 102, par 34; Fig. 6, elements {606, 607} par 96-98; par 71; par 103; The first fragment is the sub-media segment 1.).  
Regarding Claim 30, Yuan teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 (par 12; par 187-190). 
Regarding Claim 31, Yuan, Luby, and Stockhammer teach the method of claim 1.
Yuan further teaches wherein the media segment is in the ISOBMFF media segment format (par 48-49).  
Regarding Claim 32, Yuan, Luby, and Stockhammer teach the method of claim 31. 
wherein the first fragment comprises an styp box of the media segment and the second fragment comprises a moof box of the media segment (Fig. 1, element 101, par 31-33; Fig. 2, refer to the sub-media segments, par 65; Fig. 6, elements {606.1, 606.2}, par 96; par 71; par 103; The first media segment is the media segment (which is also the media segment i in Fig. 6) that comprises sub-media segments as shown in Fig. 2. The first fragment is sub-media segment 1. The second fragment is sub-media segment 2. Fig. 6 further shows that each sub-media segment (fragment) is sent in order making the sub-media segments (fragments) an ordered set of segments (fragments).).  
Regarding Claim 33, Yuan, Luby, and Stockhammer teach the method of claim 32. 
Yuan further teaches wherein the ordered set of fragments further includes a third fragment comprising a data part of an mdat box of the media segment (Fig. 1, element 101, par 31-33; Fig. 2, refer to the sub-media segments, par 65; Fig. 6, elements {606.1, 606.2}, par 96; par 71; par 103; The first media segment is the media segment (which is also the media segment i in Fig. 6) that comprises sub-media segments as shown in Fig. 2. The first fragment is sub-media segment 1. The second fragment is sub-media segment 2. Fig. 6 further shows that each sub-media segment (fragment) is sent in order making the sub-media segments (fragments) an ordered set of segments (fragments). The third fragment is sub-media segment 10.).
Regarding Claim 34, Yuan, Luby, and Stockhammer teach the method of claim 1. 
Yuan further teaches wherein providing, by the server, the (MPD) to a client occurs prior to the server fully processing the media segment (Fig. 6, elements {603, 606}, par 93-97).   
segmentation map.
Luby teaches segmentation map (par 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
Claims 2-3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Luby, and Stockhammer in view of Giladi et al (“Giladi”, US 20130291082).
Regarding Claim 2, Yuan, Luby, and Stockhammer teach the method of claim 1.
Yuan teaches wherein the first fragment metadata comprises (data) (Fig. 2, refer to the track fragment of sub-media segment 1, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57.).
Yuan does not explicitly teach the first dependency information, the first position information, and the first fragment- level security information.  
Stockhammer teaches the first dependency information (Fig. 7, elements {282, 286, 286A, 290, 292}, par 160-161; par 234; The first fragment is the media segment packet 286A. The first dependency information is the specified media segment type in the MPD which indicates that the availability of the media segment is dependent on the initialization segment (other fragment of the set).), 
the first position information (par 112).
(Stockhammer; par 159-161).
Yuan, Luby, and Stockhammer do not explicitly teach the first fragment-level security information. 
Giladi teaches the first fragment-level security information (par 70; The first fragment is the segment.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan, Luby, and Stockhammer with the hash function of Giladi because it protects the integrity of the media stream (Giladi; par 70).  
	Regarding Claim 3, Yuan, Luby, and Stockhammer teach the method of claim 1.
Yuan, Luby, and Stockhammer do not explicitly teach wherein the first fragment metadata comprises the first fragment-level security information, and the fragment-level security information comprises hash information that is used by the server to generate a hash of at least one of: the first fragment and a part of the first fragment.  
Giladi teaches wherein the first fragment metadata comprises the first fragment-level security information, and the fragment-level security information comprises hash information that is used by the server to generate a hash of at least one of: the first fragment and a part of the first fragment (par 70; The first fragment is the segment.).  
(Giladi; par 70).  
Regarding Claim 25, Yuan, Luby, and Stockhammer teach the method of claim 23.
Yuan does not explicitly teach further comprising: verifying the integrity of the first fragment.  
Giladi teaches further comprising: verifying the integrity of the first fragment (par 70; The first fragment is the segment.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan, Luby, and Stockhammer with the hash function of Giladi because it protects the integrity of the media stream (Giladi; par 70).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Luby, and Stockhammer in view of Bocharov et al (“Bocharov”, US 20100235528).
Regarding Claim 5, Yuan, Luby, and Stockhammer teach the method of claim 1.
	Yuan further teaches wherein the first fragment metadata further comprises (data) (Fig. 2, refer to the track fragment of sub-media segment 1, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57.).
	Yuan does not explicitly teach at least one of a priority value corresponding to the first fragment and an encoding identifier. 
	Bocharov teaches at least one of a priority value corresponding to the first fragment and an encoding identifier (par 18; The identifier of the encoder is the encoding identifier.).
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Luby, and Stockhammer in view of Resch (“Resch”, US 20180115791).
	Regarding Claim 9, Yuan, Luby, and Stockhammer teach the method of claim 1.
	Yuan does not explicitly teach wherein the first dependency information comprises size dependency information, and the size dependency information indicates zero or more other fragments that must be generated before a size of the first fragment may be determined.  
	Stockhammer teaches zero or more other fragments that must be generated before the first fragment (Fig. 7, elements {282, 286, 286A, 290, 292}, par 160-161; par 234; The first fragment is the media segment packet 286A. The first dependency information is the specified media segment type in the MPD which indicates that the availability of the media segment is dependent on the initialization segment (other fragment of the set).).  
Yuan, Luby, and Stockhammer do not explicitly teach wherein the first dependency information comprises size dependency information, and the size dependency information indicates (information); a size of the first fragment may be determined.  
	Resch teaches wherein the first dependency information comprises size dependency information, and the size dependency information indicates (information) (par 34); 
a size of the first fragment may be determined (par 34).  
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Luby, and Stockhammer in view of Degrange (“Degrange”, US 20170223424).
Regarding Claim 16, Yuan, Luby, and Stockhammer teach the method of claim 1.
	Yuan teaches further comprising: updating based on new information (par 93), 
wherein the new information includes one or more of (par 93): 
and sending to the client the updated (file) (par 93).  
Yuan does not explicitly teach the segmentation map; one or more of: a length of one of the plurality of fragments, a start position of one of the plurality of fragments, and an end position of one of the plurality of fragments; segmentation map.  
Luby teaches the segmentation map (par 30);
segmentation map (par 30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
Yuan does not explicitly teach one or more of: a length of one of the plurality of fragments, a start position of one of the plurality of fragments, and an end position of one of the plurality of fragments.
one or more of: 
a length of one of the plurality of fragments (par 33), 
a start position of one of the plurality of fragments (par 123), 
and an end position of one of the plurality of fragments (par 123). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan, Luby, and Stockhammer with the packetized elementary stream (PES) of Degrange because it enables the video stream to stream in low latency conditions (Degrange; par 64-65).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Luby, and Stockhammer in view of Sun (“Sun”, US 20120137015).
	Regarding Claim 26, Yuan, Luby, and Stockhammer teach the method of claim 19.
	Yuan further teaches the client transmits a request for (a segment) (Fig. 6, element 604, par 94);
transmitting a request for (a segment) (Fig. 6, element 604, par 94);
Yuan does not explicitly teach wherein based on fragment dependency information indicating that the first fragment depends on the second fragment, the second fragment prior to the first fragment.  
Sun teaches wherein based on fragment dependency information indicating that the first fragment depends on the second fragment, the second fragment prior to the first fragment (Fig. 5, refer to the media segments, par 24-26; par 30-31; The first fragment is the media segment http://media.example.com/fileAd. The second fragment is the media segment http://media.example.com/fileSequence2680. The dependency information is the playlist which indicates that the http://media.example.com/fileAd (first fragment) is dependent on the media segment http://media.example.com/fileSequence2680 (second fragment).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan, Luby, and Stockhammer with the playlist of Sun because it allows the content provider to display advertisements in real-time to viewers.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: To be clear, Yuan fails to disclose a segmentation map comprising "first fragment metadata associated with the first fragment," "second fragment metadata associated with the second fragment," and the claimed "ordering information." 
Examiner’s Response: Yuan modified by Luby does teach the aforementioned limitations. 
As mentioned in the 35 U.S.C. 103 rejection of Claim 1, 
Yuan teaches first fragment metadata associated with the first fragment (Fig. 2, refer to the track fragment of sub-media segment 1, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57.); 
 second fragment metadata associated with the second fragment (Fig. 2, refer to the track fragment of sub-media segment 2, par 53-59; par 67-69; Each sub-media segment contains Track Fragment Run Box (trun) information which contains metadata as mentioned in paragraph 57.); 
and ordering information identifying the ordering of fragments within the set, including information indicating that the first fragment is ordered before the second fragment (Fig. 2, refer to samples 1-6 and samples 7-12, par 68-69; par 71; Fig. 6, elements {606.1, 606.2}, par 96; par 103; The samples 1-6 of sub-media segment 1 indicate that the first fragment (sub-media segment 1) is ordered before the samples 7-12 of the second fragment (sub-media segment 2). The set of fragments is the set of sub-media segments 1-10. Fig. 6 further shows that each sub-media segment (fragment) is sent in order making the sub-media segments (fragments) an ordered set of segments (fragments). The sequence number of a sub-media segment also is ordering information.). 
Yuan does not explicitly teach wherein the segmentation map comprises.
Luby teaches wherein the segmentation map comprises (data) (par 30); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
Further elaborating on the rejection, the first fragment metadata, second fragment metadata, and ordering information are taught by Yuan. However, Yuan does not explicitly 
Argument 2: Claim 1 is patentable over the Art for at least the reason that the a person of ordinary skill in the art would not have been motivated to combine the teachings of Luby to the teachings of Yuan. 
Examiner’s Response: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuan with the segment map of Luby because segment maps can provide faster switching between representations of an adaptive streaming solution (Luby; par 30).
The remainder of Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arngren et al (US 20130226930), Abstract - A method, medium, and apparatus are disclosed for indexing multimedia content by a computer. The method comprises segmenting the multimedia content into a plurality of segments. For each segment, the method identifies one or more features present in the segment, wherein the features are of respective media types. The method then identifies, for each identified feature in each segment, one or more respective keywords associated the identified feature. Then, the method determines, for each identified keyword associated with an identified feature in a given segment, a respective relevance of the keyword to the given segment. The respective relevance is dependent on a weight associated with the respective media type of the identified feature.
McCarthy et al (US 20160301957)
Swaminathan et al (US 8166191), Abstract - Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for media content streaming can include communicating with a remote device to stream media content to the remote device, accessing hint information associated with the media content, and transmitting a data stream to the remote device based on the hint information. The hint information can include message headers arranged in a transmission order sequence that correspond to respective media data samples. Accessing hint information can include accessing a hint segment that includes the message headers interleaved with the media data samples.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444